UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




        United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Argued April 4, 2005
                            Decided November 8, 2005

                                       Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 04-2036

UNITED STATES OF AMERICA,                             ] Appeal from the United
           Plaintiff-Appellee,                        ] States District Court for
                                                      ] the Central District of
                                                      ] Illinois
                                                      ]
              v.                                      ] No. 02 CR 30056
                                                      ]
                                                      ]
JAMAR HENRY,                                          ]
           Defendant-Appellant.                       ] Richard Mills,
                                                      ] Judge.


                                     ORDER

       This case is on appeal from a limited remand from our court pursuant to
United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir. 2005). United States v.
Henry, 408 F.3d 930, 935 (7th Cir. 2005). The district court has now determined
that it would impose the same sentence if we were to vacate the judgment and
remand for re-sentencing even in light of the advisory nature of the Guidelines. We
must therefore determine whether the sentence is reasonable. If it is, then any
No. 04-2036                                                                            2


Sixth Amendment violation in the sentencing process did not affect his substantial
rights and thus did not constitute plain error.

      The parties have had the opportunity to file arguments concerning the
appropriate disposition of the appeal in light of the district court’s decision, but only
the government has availed itself of that opportunity. Henry’s sentence is within
the Guideline range, and therefore we must presume that the sentence of 262
months in prison, 8 years supervised release, and a $100.00 special assessment, is
reasonable. United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). A
defendant may rebut that presumption by demonstrating that his sentence is
unreasonable in light of the factors identified in 18 U.S.C. § 3553(a).

      The district court’s order reveals that the court considered the 18 U.S.C. §
3553(a) factors, and that it properly applied those factors in determining that it
would give the same sentence. There are no apparent errors in the court’s
consideration of those factors, nor does Henry raise any argument to this court that
the sentence is unreasonable. Accordingly, we affirm Henry’s sentence.